Citation Nr: 0810069	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  04-38 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a disability manifested 
by non-cardiac chest pain and left arm pain.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
November 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

This case was the subject of Board remands dated in August 
2006 and March 2007. 


FINDINGS OF FACT

1.  Aside from conditions for which the veteran is already 
service-connected (degenerative joint disease of the left 
shoulder and gastroesophageal reflux disease), there has been 
no demonstration by competent clinical evidence of record of 
a chronic disability manifested by left arm pain or chest 
pain.  

2.  The veteran has indicated by history that he has had no 
recurrences of his left arm and chest pain since the single 
in-service incident of left arm and chest pain, which in-
service treatment records show occurred in March 1999.

3.  The competent medical evidence of record establishes that 
the veteran has had no recurrences and no sequelae of his 
episode of chest and left arm pain in March 1999. 


CONCLUSION OF LAW

Service connection for a disability manifested by non-cardiac 
chest pain and left arm pain, to include as due to an 
undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  

An October 2006 VCAA letter explained the evidence necessary 
to inform the appellant of what evidence was required to 
substantiate his claim for service connection for a 
disability manifested by non-cardiac chest pain and left arm 
pain.  This letter also informed him of his and VA's 
respective duties for obtaining evidence, as well as 
requested that the veteran submit any additional evidence in 
his possession pertaining to his claim. In addition, the 
October 2006 VCAA notice letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice was harmless error.  
Although VCAA notice was not completed prior to the initial 
adjudication, the claim has been readjudicated thereafter.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal. 

Duty to assist

With regard to the duty to assist, the claims file contains 
service medical records, and a report of a VA examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has reviewed 
such statements and concludes that he has not identified 
further relevant available evidence not already of record.  
The veteran has indicated that he has had no recurrences of 
his left arm and chest pain since his in-service incident of 
chest pain.  Accordingly, seeking additional medical records 
with respect to this claimed condition would be futile.  The 
Board has reviewed the medical records for references to 
additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that there 
is any outstanding available evidence with respect to the 
veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
available relevant records that have not yet been obtained.

Factual Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of 
service connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Even though the veteran has not made such a contention, 
because this case involves a denial based in part on a lack 
of a diagnosis of a current disability, and the veteran 
served in Southwest Asia during the Persian Gulf War, the 
Board has considered whether service connection for 
disability due to an undiagnosed illness is for application 
in the present case.  38 C.F.R. § 3.317(a)(1) provides that, 
except as provided in paragraph (c) of this section, VA shall 
pay compensation in accordance with Chapter 11 of Title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability (i) became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more within 
the presumptive period; and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  For purposes of this section, 
disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6 month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(3).  
In the present case, the signs and symptoms took place in 
March 1999, as indicated by the medical records in the claims 
file and the histories provided by the veteran to a VA 
examiner and military examining physicians.  The medical 
evidence does not indicate, and the veteran does not contend, 
that the left arm and chest symptoms were present for 6 
months or more, either intermittently or continuously.  
Accordingly, service connection for an undiagnosed illness 
pursuant to 38 C.F.R. § 3.317 is not warranted.
   
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

The veteran is currently service-connected for several 
disabilities, including disabilities that may result in pain 
or discomfort in the chest or left arm area, such as left 
shoulder strain with degenerative joint disease, right 
shoulder decompression with degenerative joint disease, and 
gastroesophageal reflux disease with a history of positive 
testing for helicobacter pylori.

The claim for service connection currently on appeal arises 
from a notation on the veteran's original application for 
service-connected compensation indicating that he was seeking 
service connection for "left arm / hand (stroke-?) partial 
paralysis."

Service medical records of treatment in March 1999 indicate 
that the veteran was seen for atypical chest pain.  The pain 
was on the left side of his chest, radiating to the left arm.  
An exercise treadmill test was negative.  The veteran was 
noted to have smoked two packages of cigarettes per day for 
the past 20 years.  Examination and testing revealed no 
cardiac abnormalities.  The assessment was chronic daily 
chest pain consistent with gastroesophageal reflux disease 
versus anxiety disorder.  He was prescribed Zantac and 
aspirin.  At the conclusion of the exercise treadmill test, 
smoking cessation was recommended.

Later during service, an August 2001 MRI of the left shoulder 
revealed some intratendinous degeneration in the shoulder.  
In October 2001, he received treatment for arthritis of the 
shoulders, a condition for which he is now service-connected. 

In May 2002, the veteran was seen for several health-related 
problems in preparation for his retirement from the military.  
The treating physician described a "questionable history of 
a stroke previously.  He states that it is related to stress.  
I have pointed out to the patient that his smoking increases 
his risk for vascular disease, etc.  He also gives a history 
of some possible chest pain.  I don't know if this is 
angina..."  On physical examination, the heart was of regular 
sinus rhythm without murmur.  The lungs were clear to 
auscultation.  The only diagnosis pertinet to possible chest 
pain was"[q]uestionable history of vascular disease with 
possible previous stroke by history."  The veteran was 
strongly urged to stop all tobacco use.  

At his July 2002 service separation examination, the veteran 
was noted to have gastroesophageal reflux disease, controlled 
by Tums, to have had a negative heart workup 2 years prior, 
and to have had shoulder surgery.  He was further noted by 
history to have had numbness in his left arm 2 years prior 
with no further symptoms, and with no further episodes.  He 
was also noted to be smoking one package of cigarettes per 
day.  On clinical evaluation, the lungs and chest, heart, 
neurological system, vascular system, upper extremities, and 
spine were evaluated as normal.  

At an October 2002 pre-service-separation VA compensation 
examination, the veteran gave a history of experiencing in 
1998 a pain in his chest that went into his left arm and 
hand.  He related that he was seen in an emergency room, 
where multiple tests were conducted, including laboratory 
work, an electrocardiogram, and X-rays.  The veteran further 
related by history that he had not had a problem with his 
left arm since, and was not treating it at all.  With respect 
to his chest, he related that he only had chest pain when he 
tried to relax.  He stated that the chest pain went away when 
he performed physical activity, and that he was not currently 
treating it.  He related that he had smoked one pack of 
cigarettes per day for the past 20 years.  On cardiovascular 
examination, the heart rate was of regular rate and rhythm 
without murmur or gallop.  There was no evidence of 
peripheral edema.  On examination of the musculoskeletal 
system, muscle strength of the biceps, triceps, quadriceps 
and hand grip was 5 out of 5, bilaterally.  Range of motion, 
both passive and active, of the shoulders bilaterally was 
flexion of 0 to 180 degrees, and internal/external rotation 
of 0 to 90 degrees.  He did complain of discomfort with both 
shoulders in motion flexion and abduction from 170 to 180 
degrees.  For the elbows bilaterally, flexion to extension 
was 0 to 145 degrees without complaints of discomfort.  For 
the forearms bilaterally, supination was 0 to 85 degrees, and 
pronation was 0 to 80 degrees.  There were no complaints of 
discomfort with motion of the forearms.  For the wrists 
bilaterally, dorsiflexion was 0 to 70 degrees, palmar flexion 
was 0 to 80 degrees, radial deviation was 0 to 20 degrees and 
ulnar deviation was 0 to 45 degrees.  There were no 
complaints of discomfort with motion of the wrists.  
Examination of the hands revealed full range of motion of all 
of the digits of both hands without any complaint of 
discomfort.  Findings with respect to the cervical spine, 
thoracic spine, and neurological findings, were all without 
indication of disability or pathology.  The VA examiner's 
diagnoses with respect to the veteran's history of left arm 
pain and chest pain were "[l]eft arm pain in conjunction 
with chest pain without sequelae" and "[n]on cardiac chest 
pain by history.  Normal stress test."

The veteran's contention in his notice of disagreement 
received in September 2003 was that his VA examination was 
not performed correctly.  In his VA Form 9 received in 
November 2004, the veteran again described his October 2002 
VA examination as insufficient.  However, he made no 
contentions specific to his left arm and hand pain.  

As noted above, the veteran is currently service connected 
for gastroesophageal reflux disease and left shoulder 
disability.  After varied examinations and medical work-ups, 
there are no other diagnoses or clinical findings of record 
to correspond to additional disability that might result in 
left arm pain or chest pain.  At his July 2002 service 
separation examination and at his October 2002 VA 
examination, his in-service episode of left arm pain and 
chest pain is indicated by history and diagnosis to have been 
without recurrences or sequelae.  Although the veteran has 
complained that the VA examination conducted in October 2002 
was inadequate, the examination report on its face appears to 
reflect a very thorough examination and report, 
notwithstanding the physical limitations and attitude of the 
examiner, as described by the veteran, and the resultant 
difficulties that may have occurred during the examination.

In sum, there is no indication of a current disability, aside 
from already-service-connected gastroesophageal reflex 
disease and left shoulder degenerative joint disease, that 
would result in chest or left arm pain.  The October 2002 VA 
examiner found no sequelae of the in-service incident, and 
the veteran has confirmed by history at service department 
and VA examinations that he has had no recurrences of his 
left arm and chest pain.  His accounts and histories are 
credible, but do not identify or describe a current or 
chronic disability.  In order to prevail on the merits on the 
issue of service connection, there must be medical evidence 
of current disability; medical or, in certain circumstances 
lay, evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  In 
this case, there is no relevant current disability shown, 
aside from conditions for which he is already service 
connected.  Without a showing of a current disability 
corresponding to the veteran's current claim of service 
connection for chest and left arm pain, the criteria for 
service connection are not met.  See Shedden, 381 F.3d 1163.  
Accordingly, the Board finds that entitlement to service 
connection for a disability manifested by non-cardiac chest 
pain and left arm pain is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for a disability manifested 
by non-cardiac chest pain and left arm pain is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


